DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Allowable Subject Matter
3. Claims [1, 3, 7-15, 17, 19 and 20] are allowed.
                  4. The following is an examiner’s statement of reasons for allowance: 
Re Claim 1, none of the prior art on the record teaches or reasonably suggests: 
 None of the prior art on the record teaches or reasonably suggests: An imaging device, comprising: wherein a gate of the third transfer element receives a third control signal to control transfer of the electric charge received from the second transfer element to the floating diffusion and to control transfer of the reset signal received from the second transfer element to the floating diffusion; in conjunction with the other limitation of the claim.
 Claims 3 and 7-9 are allowed due to their direct or indirect dependency on claim 1.

Re Claim 10, none of the prior art on the record teaches or reasonably suggests: An imaging device, comprising: wherein a vertical signal line coupled to the first pixel extends in a first direction, and wherein the gate electrode of the reset transistor and the gate electrode of the second transfer transistor are offset from one another in the first direction and are at least partially in line with one another in the first direction; in conjunction with the other limitation of the claim.
Claims 11-14 are allowed due to their direct or indirect dependency on claim 10.

Re Claim 15, none of the prior art on the record teaches or reasonably suggests: An imaging device, comprising: wherein the single read period includes sequential first, second, third, and fourth phases during which an output of the at least one pixel is read, wherein the first phase and the third phase correspond to reading with low sensitivity, and wherein the second phase and the fourth phase correspond to reading with high sensitivity; in conjunction with the other limitation of  the claim.

Claims 17 and 19 are allowed due to their direct or indirect dependency on claim 15.

Re Claim 20, none of the prior art on the record teaches or reasonably suggests: An imaging device, comprising: wherein a vertical signal line coupled to the first pixel extends in a first direction, and wherein the electrode of the reset element and the electrode of the second transfer element are offset from one another in the first direction and are at least partially in line with one another in the first direction; in conjunction with the other limitation of the claim.


Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698